     Case: 1:21-cv-00445 Document #: 11 Filed: 08/17/21 Page 1 of 2 PageID #:32




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF
                            ILLINOIS EASTERN DIVISION

DR. ROBERT GERBER                    )
on behalf of Plaintiff and the       )
class members defined below,         )
                                     )
              Plaintiff,             )       2021-cv-445
                                     )
       v.                            )       Hon. Mary M. Rowland
                                     )       Magistrate Judge Jeffrey I. Cummings
LUNA CARE, INC.,                     )
and JOHN DOES 1-10                   )
           Defendant.                )

                                  NOTICE OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff Dr. Robert Gerber, voluntarily

dismisses his individual claims against Defendant Luna Care, Inc., with prejudice and without

costs. Plaintiff Dr. Robert Gerber voluntarily dismisses his class claims against Defendant Luna

Care, Inc., without prejudice and without costs. Plaintiff’s claims against Defendants John Does

1-10 are dismissed without prejudice and without costs.



                                             Respectfully submitted,


                                             s/ Dulijaza Clark
                                             Dulijaza (Julie) Clark

                                             Daniel A. Edelman
                                             Dulijaza (Julie) Clark
                                             Edelman, Combs, Latturner & Goodwin LLC
                                             20 S. Clark St., Suite 1500
                                             Chicago, IL 60603
                                             312-739-4200
                                             jclark@edcombs.com
     Case: 1:21-cv-00445 Document #: 11 Filed: 08/17/21 Page 2 of 2 PageID #:33




                                CERTIFICATE OF SERVICE

        I, Dulijaza Clark, hereby certify that on August 17, 2021, I caused a true and accurate copy
of the foregoing document to be filed via the courts CM/ECF online system, and delivered by mail
and email to the following:



Luna Care, LLC
Attn: Candace Tabor
445 Maple St.
Palo Alto, CA 94301
candace@getluna.com

                                              s/ Dulijaza Clark
                                              Dulijaza (Julie) Clark

Daniel A. Edelman
Dulijaza (Julie) Clark
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark St., Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)
courtecl@edcombs.com
